DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 03/04/2022, is acknowledged.  Amendments to the specification have been entered.
Claims 30-49 are pending in this action.  Claims 30, 34, 36, 41-43, 45, 47, have been amended.  Claims 30-49 are currently under consideration.  
Applicant's arguments, filed on 03/04/2022, have been fully considered.  Any rejection or objection not reiterated in this action is withdrawn.  
The present application is being examined under the pre-AIA  first to invent provisions.  

Priority
This application is a divisional of US 16/200,334, filed November 26, 2018 and now issued as US 10,786,446, which is a divisional of US 14/776,639, filed September 14, 2015 and now issued as US 10,172,791, which is a 371 of PCT/US2014/029189, filed March 14, 2014, which is a continuation-in-part of U.S. Patent Application No. 13/831,250, filed March 14, 2013 and now issued as US 9,555,007.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  For the record, the legible copies of each cited non-patent literature publication recited in the 

Claim Objections
Claim 45 is objected to because of the following informalities:  Claim 45 comprises the typographic error “undifferentiated” that needs to be corrected to “or undifferentiated” for clarity.  Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 9,555,007;  (2)  U.S. Patent No. 10,172,791;  (3)  U.S. Patent No. 10,786,446; and (4)  U.S.  Patent No. 10,835,486.

In response to applicant’s statement that termination disclaimers will be filed when the claims are in condition for allowance, it is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing "is necessary for further consideration of the rejection of the claims" (see MPEP 804(I)(B1)):  "As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.  Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated."

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the claimed invention as hydrogel capsules having a diameter of 1.1-8 mm, and having two hydrogel layers, i.e., (i) an inner hydrogel layer loaded with mammalian cells as instantly claimed, and (ii) an outer hydrogel acellular layer that might include a therapeutically effective substance or diagnostic agent.  Applicant(s) show that said hydrogel capsules elicit less of fibrotic reaction after implantation than capsules of smaller size, secrete a therapeutically effective amount of a therapeutically effective substance for at least 30 days, and limit entry of immune cells, antibodies and/or cytokines.  

Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615